DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant amends the claim to recite the limitation “the red sub-pixel is proximal to the fingerprint sensor”.  Applicant argues that this distinguishes the claim from the prior art because the claim now requires the fingerprint sensor to be closer to the red sub-pixel than the white sub-pixel of the adjacent pixel.  However, this interpretation is not supported by the specification.  None of the figures show the position of the fingerprint sensor in relation to the sub-pixels in adjacent pixels, nor is there any discussion to this effect.  Therefore, there is no evidence that at the time of filing, applicant was in possession of the invention according to this interpretation of the claim, wherein the fingerprint sensor is closer to the red sub-pixel than the white sub-pixel of an adjacent pixel.
Claims 2-20 are rejected based on their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “within a same pixel unit, an area of the fingerprint sensor corresponding to a region of the red sub-pixel is larger than any one of an area of the fingerprint sensor corresponding to a region of the green sub-pixel, an area of the fingerprint sensor corresponding to a region of the blue sub-pixel, and an area of the fingerprint sensor corresponding to a region of the white sub-pixel”.  Because the fingerprint sensor does not overlap the pixel, but is disposed in an area between adjacent pixels, determining which of the adjacent pixels the fingerprint sensor corresponds to is critical to interpreting the claim.  Because the specification provides no guidance on this issue, the aforementioned limitation is unclear.  For examination purposes, the claim will be interpreted such that the fingerprint sensor corresponds to either of the two pixels that it is adjacent to, which means that the fingerprint sensor is proximal to either of the two sub-pixels that it is adjacent to.
Claims 2-20 are rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A.
	As to claim 1, Park discloses in figure 1: a first transparent glass layer 140; a second transparent glass layer 110 overlapping the first transparent glass layer; two or more pixel units 150 disposed on a side of the first transparent glass layer opposing the second transparent glass layer, each of the pixel units including a red sub-pixel, a green sub-pixel and a blue sub-pixel; a black matrix 160 disposed between the pixel units to isolate two pixel units adjacent to each other; and a light sensor 130 disposed on the second transparent glass substrate, and covered by the black matrix.
	Park does not disclose that the light sensor 130 is a fingerprint sensor.  However, this was well known as evidenced by the disclosure of CN108415188A.  CN108415188A discloses in figure 1 and paragraph [0038], a semiconductor photodetector 30 which functions as a fingerprint sensor for the purpose of fingerprint identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by adapting the light sensor to function as a fingerprint sensor in order to provide fingerprint identification.
	Park does not disclose a white sub-pixel.  CN108415188A discloses in figure 1, a pixel arrangement comprising a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a white sub-pixel as disclosed by CN108415188A in order to improve brightness.  Furthermore, the fingerprint sensor 30 disclosed in figure 1 of CN108415188A is disposed between the red sub-pixel of one pixel and the white sub-pixel of an adjacent pixel.  This is similar to the arrangement shown in figure 2 of applicant’s originally filed specification.  Therefore, the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel with an area of the fingerprint sensor corresponding to a region of the red sub-pixel being larger than an area of the fingerprint sensor corresponding to a region of any of the other sub-pixels.
	As to claim 10, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in paragraph [0003], a smart terminal comprising the liquid crystal display panel shown in figure 1 and a touch screen provided on a top surface of the liquid crystal display panel.
	As to claims 2 and 11, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the horizontal direction.  Therefore, the horizontal direction can be considered to be the first direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are stacked along the first direction within the same pixel unit, with the red sub-pixel adjacent to the black matrix 130.
As to claims 3-4 and 12-13, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are arranged in parallel along the second direction within the same pixel unit, with the red sub-pixel being arranged next to the black matrix.
As to claims 5 and 14, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, that in the second direction within the same pixel unit, a red sub-pixel 141 is arranged next to the black matrix 130 and a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 are arranged in parallel with the red sub-pixel.
As to claims 6 and 15, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141 and a green sub-pixel 142 arranged in parallel in the second direction within the same pixel unit, with the blue sub-pixel 143 and the white sub-pixel 144 stacked on the red and green sub-pixels.
As to claims 7 and 16, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  CN108415188A further discloses in figure 1 that the black matrix 130 is disposed between two pixels adjacent to each other in the vertical direction.  Therefore, the vertical direction can be considered to be the first direction, with the horizontal direction being the second direction.  CN108415188A further discloses in figure 1, a red sub-pixel 141, a green sub-pixel 142, a blue sub-pixel 143, and a white sub-pixel 144 which are arranged in parallel along the second direction within the same pixel unit, with the fingerprint sensor 30 having a first width and a second width smaller than the first width.  Because the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel as discussed above regarding claim 1, the first width corresponds to the red sub-pixel.
As to claim 9, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108415188A further discloses the structure of the fingerprint sensor 30 in figure 3, which comprises a photo-diode 34.  Although CN108415188A does not disclose that the photo-diode 34 comprises amorphous silicon, photo-diodes comprising amorphous silicon were conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a photo-diode comprising amorphous silicon because conventional structures were known to be cost effective and reliable.
As to claim 18, Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108415188A further discloses in figure 1, a white sub-pixel 144 arranged in the pixel unit which results in display brightness and aperture ratio being improved.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A as applied to claims 1 and 10 above, and further in view of Nakamura et al. (US 2009/0115952).
Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose that the width of the red sub-pixel is greater than the width of each of the other sub-pixels.  Nakamura discloses in figures 1-3, a display where width of the red sub-pixel in each pixel is greater than the width of each of the other sub-pixels.  Nakamura teaches in paragraph [0075] that by making the red sub-pixel the largest, the lightness of red can be improved.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by making the width of the red sub-pixel greater than the width of each of the other sub-pixels in order to improve the lightness of red as taught by Nakamura.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0057908) in view of CN108415188A as applied to claim 18 above, and further in view of JP2017134828A.
Park in view of CN108415188A discloses all of the elements of the claimed invention discussed above regarding claim 18, but does not disclose that the liquid crystal panel is configured to have improved sensitivity by increasing an overall area of the fingerprint sensor.  JP2017134828A discloses in paragraph [0138], increasing the area of a fingerprint sensor in order to improve the fingerprint detection sensitivity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by increasing the area of the fingerprint sensor in order to improve the fingerprint detection sensitivity as taught by JP2017134828A.  Because the fingerprint sensor of CN108415188A can be interpreted as corresponding exclusively to a region of the red sub-pixel as discussed above regarding claim 1, increasing the overall area of the fingerprint sensor increases the area of the fingerprint sensor corresponding to the red sub-pixel.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that the white sub-pixel and the red sub-pixel of CN108415188A are not within the same pixel unit.  However, similar to CN108415188A, applicant’s specification discloses fingerprint sensors that do not overlap the pixels but are disposed in areas between adjacent pixels.  Because it is unclear from the specification which of the two adjacent pixels each fingerprint sensor corresponds to, claim 1 can be interpreted either way.  CN108415188A can be interpreted as disclosing a fingerprint sensor that corresponds to the pixel containing the adjacent red sub-pixel, instead of the pixel containing the adjacent white sub-pixel.
Applicant argues that in amending claim 1 to recite that the red sub-pixel is proximal to the fingerprint sensor, claim 1 is distinguished from CN108415188A because the claim now requires the fingerprint sensor to be closer to the red sub-pixel than the white sub-pixel of the adjacent pixel.  However, this interpretation is not supported by the specification.  None of the figures show the position of the fingerprint sensor in relation to the sub-pixels in adjacent pixels, nor is there any discussion to this effect.  Therefore, applicant’s proximity arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871